Citation Nr: 0025454	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Reiter's Syndrome.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1976, and from November 1990 to May 1991.  The veteran 
served in the Southwest Asia theater of operations from 
December 13, 1990, to May 28, 1991.

This appeal comes to the Board from a February 1997 rating 
decision of the Roanoke, Virginia, Regional Office (RO) which 
denied service connection for joint and muscle pain of the 
extremities (diagnosed as Reiter's Syndrome) and a sleep 
disorder.  The notice of disagreement was received in August 
1997.  The statement of the case was issued in April 1998.  
The veteran's substantive appeal was received in May 1998.  A 
personal hearing was conducted before a Hearing Officer at 
the RO in February 1999.

In view of the finding that additional development is 
warranted, the issue of service connection for a sleep 
disorder will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having Reiter's 
Syndrome.

2.  In a letter dated in July 1998, A.J. Morris, M.D., stated 
that he had diagnosed the veteran as having Reiter's Syndrome 
in 1989, and that it was "more likely than not" that the 
veteran's service in the Persian Gulf War aggravated his 
Reiter's Syndrome to the point that he became totally and 
permanently disabled.


CONCLUSION OF LAW

The claim of entitlement to service connection for Reiter's 
syndrome is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet.App. 477 (1999), req. for 
en banc consideration denied, 13 Vet.App. 205 (1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible under the law).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet.App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
inservice injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

VA regulations further provide:

(a)  General.  A preexisting injury or disease 
will be considered to have been aggravated by 
active military, naval, or air service, where 
there is an increase in disability during such 
service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

(b)  Wartime service; peacetime service after 
December 31, 1946.  Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition.  Aggravation 
may not be conceded where the disability 
underwent no increase in severity during service 
on the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during and subsequent to 
service.

(1)  The usual effects of medical and surgical 
treatment in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated by 
service.

(2)  Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of service.  
The development of symptomatic manifestations 
of a preexisting disease or injury during or 
proximately following action with the enemy or 
following a status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1999).

Available medical evidence of record shows that the veteran 
is currently diagnosed as having Reiter's Syndrome, and that 
said disability preexisted his second period of active 
military service.  An in-service consultation report dated in 
March 1991 shows that Reiter's Syndrome was diagnosed at a 
pre-deployment examination.  Moreover, A.J. Morris, M.D., 
reports that he diagnosed the veteran's Reiter's Syndrome in 
1989.  Service medical records also reveal that the veteran 
received treatment for complaints of multiple joint pain, and 
that he was diagnosed as having "active" and/or 
"symptomatic" Reiter's Syndrome.  The veteran contends that 
the symptoms he experienced in service were much worse than 
those he experienced prior to his deployment to the Southwest 
Asia theater of operations.  In other words, there is 
credible medical evidence showing that veteran has a current 
diagnosis of Reiter's Syndrome as well as evidence that the 
veteran's preexisting Reiter's Syndrome increased in severity 
during his active service. 

What remains needed for a well-grounded claim of service 
connection in the present case is medical evidence that the 
increase in severity of the veteran's Reiter's Syndrome 
during his second period of active service was beyond the 
natural progression of the condition.  In a letter received 
in July 1998, Dr. Morris stated that the veteran's Reiter's 
Syndrome became much more severe subsequent to his Persian 
Gulf service.  He further opined that it was "more likely 
than not" that the veteran's Persian Gulf service aggravated 
his Reiter's Syndrome to the point that he became totally 
disabled.  He noted that the veteran's condition had been 
treatable with non-steroidal anti-inflammatory medications 
prior to his deployment in the Southwest Asia theater of 
operations, but that, since his return, the veteran had 
responded only to immunosuppression.  Citing a medical 
treatise, Dr. Morris said the veteran had the postdysenteric 
form of Reiter's Syndrome, which was most likely aggravated 
by exposure to etiologic agents common to the Middle East 
region.  Dr. Morris has been identified as a rheumatologist.  
In a statement dated in September 1998, K.D. Kiser, M.D., a 
family practice physician, indicated that he agreed with the 
findings made by Dr. Morris.

Thus, in light of the aforementioned evidence, the Board 
finds that the veteran has submitted sufficient evidence 
showing his preexisting Reiter's Syndrome increased in 
severity during his military service beyond normal 
progression.  The claim is plausible.  The Board concludes, 
therefore, that the veteran's claim of entitlement to service 
connection for Reiter's Syndrome is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for Reiter's Syndrome is well grounded, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
Reiter's Syndrome is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Specifically, the 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support her claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

As we have discussed above, Dr. Morris expressed the opinion 
in a July 1998 letter that it was "more likely than not" 
that the veteran's Persian Gulf War service aggravated his 
Reiter's Syndrome to the point that he became totally 
disabled.  He elaborated by stating that the Reiter's 
Syndrome was most likely aggravated by exposure to etiologic 
agents common to the Middle East region.  However, the 
probative value of this finding is somewhat diminished 
because there is no evidence that Dr. Morris, or for that 
matter Dr. Kiser, reviewed the entire record prior to making 
this conclusion.  Moreover, the medical treatise cited and 
submitted by Dr. Morris does not appear to necessarily link 
one's presence in the Middle East with aggravation of 
Reiter's Syndrome.  Nevertheless, medical evidence has been 
received which states that the increase in severity of the 
veteran's Reiter's Syndrome during his active military 
service was beyond the natural progress of the condition.

Therefore, the Board believes that the veteran's service 
connection claim must be remanded to obtain a fully informed 
medical opinion to determine the relationship, if any, 
between the veteran's active military service and any 
worsening of his preexisting Reiter's Syndrome.  The Court of 
Appeals for Veterans Claims has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  VA's 
duty to assist veterans also includes the procurement of 
medical opinions where necessary.  See Ashley v. Brown, 6 
Vet.App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

In addition to the foregoing, a review of the evidence of 
record discloses that the veteran may be in receipt of Social 
Security Administration (SSA) disability benefits.  
Specifically, in a statement received in August 1997, Dr. 
Morris indicated that the veteran had filed a claim for SSA 
disability benefits in 1992 as a result of his worsening 
Reiter's Syndrome.  To date, there is no indication that the 
RO has sought to obtain a copy of any decision granting or 
denying SSA disability benefits to the veteran, and the 
complete medical records used in rendering that determination 
are not of record.  Such records may be helpful in the 
adjudication of the claim for VA benefits.

The Court has held that, where the VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration, and that records from that agency 
may be relevant, VA has a duty to acquire a copy of the 
decision granting SSA disability benefits and the supporting 
medical documents relied upon, where such records might 
address disorders as to which the current disability status 
is in issue.  See Baker v. West, 11 Vet.App. 163 (1998); 
Hayes v. Brown, 9 Vet.App. 67 (1996).  Accordingly, the 
veteran's SSA records must be obtained in connection with his 
service connection claims.

With respect to his claim concerning service connection for a 
sleep disorder, it is observed that the veteran has 
essentially argued that his sleep disorder is caused by his 
Reiter's Syndrome.  The issue of service connection for 
Reiter's Syndrome remains an open question at this point.  
Thus, since service connection for one disability may be 
established when it is proximately due to or the result of 
another service-connected disease or injury (see 38 C.F.R. § 
3.310), it would not be appropriate at this juncture to enter 
a final determination on whether service connection for a 
sleep disorder is warranted.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that, where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  The 
issue of service connection for a sleep disorder will be held 
in abeyance pending a final determination on the issue of 
service connection for Reiter's Syndrome.


Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should appropriately contact the 
veteran and ask that he provide the complete 
names and addresses of all VA and non-VA health 
care providers who have treated him for his 
Reiter's Syndrome prior to his second period of 
active service, and since his service discharge 
in May 1991.  All records not already included in 
the claims folder should be obtained, to include 
those from the Mountain Home VA Medical Center, 
Dr. Morris, and Dr. Kiser.  Once obtained, all 
records must be associated with the claims 
folder.

2.  The RO should obtain copies of any 
administrative decision, and the underlying 
medical records relied upon in evaluating the 
veteran's claim for Social Security 
Administration benefits, and associate these 
records with the claims folder.

3.  The RO should contact Dr. Morris and request 
that he provide a more detailed statement as to 
the basis for his medical opinion that the 
veteran's active military service in the Persian 
Gulf War aggravated his preexisting Reiter's 
Syndrome beyond the natural progress of that 
condition.  To that extent, he should be 
requested to include a complete rationale, citing 
authority and investigation, for all conclusions 
reached.

4.  When the above has been accomplished, the 
veteran should be afforded a VA rheumatology 
examination.  The entire claims folder and a copy 
of this Remand must be made available to the 
examiner for review prior to the examination.  
Such tests as the examiner deems necessary should 
be performed.  The examiner should be requested 
to provide a comprehensive report, including 
complete rationales for all conclusions reached.  
In rendering his/her opinion, the examiner should 
be asked to address the following issues.  
Specific reference should be made to any records 
in the claims file which support or form a basis 
for the conclusions reached: 

a.  Is it at least as likely as not that the 
veteran's preexisting Reiter's Syndrome 
underwent an increase in severity during his 
active military service?

b.  If the Reiter's Syndrome underwent an 
increase in severity during active duty, is 
it indisputable that any increase during the 
period of active duty was due to the natural 
progress of the condition?

c.  In answering those questions, the 
examiner should address the aforementioned 
July 1998 statement from Dr. Morris, and any 
other opinion that Dr. Morris chooses to 
submit as a result of this Remand.  To the 
extent, if at all, that the examiner's 
opinion as to whether the veteran's active 
military service aggravated his Reiter's 
Syndrome beyond the natural progress of the 
disease is at variance with the opinion of 
Dr. Morris, the examiner should attempt to 
reconcile or explain that divergence of 
opinion.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  When the above development has been 
completed, the RO should readjudicate the claims 
of entitlement to service connection for Reiter's 
Syndrome and service connection for a sleep 
disorder as secondary to Reiter's Syndrome.  If 
any decision remains adverse to the veteran, he 
and his representative should be issued a 
supplemental statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



